USCA11 Case: 21-12557      Date Filed: 01/25/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12557
                   Non-Argument Calendar
                   ____________________

JOSHUA COLEMAN,
                                              Plaintiff-Appellant,
versus
OFFICER MCGHEE,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 4:20-cv-00199-HLM
                   ____________________
USCA11 Case: 21-12557              Date Filed: 01/25/2022        Page: 2 of 7




2                           Opinion of the Court                    21-12557


Before JILL PRYOR, BRANCH and DUBINA, Circuit Judges.
PER CURIAM:
        Appellant Joshua Coleman, a state prisoner proceeding pro
se, appeals the district court’s order dismissing his amended 42
U.S.C. § 1983 complaint against a prison guard. Coleman argues
that the district court erred by dismissing his complaint sua sponte
under 28 U.S.C. § 1915A for failure to state a viable claim. After
reviewing the record and reading Coleman’s brief 1, we affirm the
district court’s order of dismissal.
                                           I.
       We review de novo a district court’s sua sponte order of dis-
missal under 28 U.S.C. § 1915A(b) for failure to state a viable claim.
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017). We
review the district court’s order of dismissal using the standards
that apply under Federal Rule of Civil Procedure 12(b)(6). White
v. Lemma, 947 F.3d 1373, 1376-77 (11th Cir. 2020) (stating that a
dismissal for failure to state a claim under the early screening pro-
vision of [§ 1915A] is no different from a dismissal under Federal
Rule of Civil Procedure 12(b)(6)). We may affirm a district court’s
judgment on any basis supported by the record. Haynes v. McCalla
Raymer, LLC, 793 F.3d 1246, 1249 (11th Cir. 2015).



1   Defendant-Appellee McGhee did not file an appellate brief.
USCA11 Case: 21-12557          Date Filed: 01/25/2022      Page: 3 of 7




21-12557                Opinion of the Court                           3

       “We have long held that an appellant abandons a claim
when he either makes only passing references to it or raises it in a
perfunctory manner without supporting arguments and author-
ity.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th
Cir. 2014). If a district court’s judgment is based on multiple, inde-
pendent grounds, the appellant must show that every ground
against him is incorrect to obtain a reversal. Id. at 680.
        Section 1915A instructs the district court to review a pris-
oner’s civil action seeking redress from a government official and
requires the court to dismiss the complaint if it fails to state a claim
upon which relief may be granted. 28 U.S.C. § 1915A(a)-(b). Ac-
cepting the plaintiff’s factual allegations as true, the complaint must
state a claim to relief that is plausible on its face to avoid dismissal.
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). A
plausible claim is one that allows a court to draw reasonable infer-
ences that the defendant is liable for the claim. Id. Factual allega-
tions must be enough to raise a right to relief above the speculative
level. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.
1955, 1965 (2007). A district court may ignore conclusory allega-
tions, unwarranted factual deductions, and legal conclusions mas-
querading as facts. Cox v. Nobles, 15 F.4th 1350, 1357 (11th Cir.
2021) (quotation marks omitted).
       Pro se pleadings are liberally construed and held to less strin-
gent standards than those drafted by lawyers, but they must still
suggest some factual basis for a claim. Jones v. Fla. Parole
Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).
USCA11 Case: 21-12557         Date Filed: 01/25/2022     Page: 4 of 7




4                       Opinion of the Court                 21-12557

                                  II.
        To state a viable claim under 42 U.S.C. § 1983, a plaintiff
must allege facts plausibly showing that: (1) the defendant deprived
him of a right secured under the United States Constitution or fed-
eral law; and (2) such deprivation occurred under color of state law.
Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010). A pris-
oner can bring three types of claims under the Eighth Amendment:
(1) specific conditions of confinement; (2) excessive use of force; or
(3) deliberate indifference to a prisoner’s serious medical needs.
Thomas v. Bryant, 614 F.3d 1288, 1303-04 (11th Cir. 2010). Under-
lying a conditions-of-confinement claim is the duty of prison offi-
cials to “ensure that inmates receive adequate food, clothing, shel-
ter, and medical care” and to “take reasonable measures to guaran-
tee [their] safety.” Farmer v. Brennan, 511 U.S. 825, 832, 114 S. Ct.
1970, 1976 (1994) (quotation marks omitted). However, the Con-
stitution does not require comfortable prisons, and restrictive or
even harsh conditions are part of the penalty that criminal offend-
ers face. Chandler v. Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004).
       A conditions-of-confinement claim has both objective and
subjective components. Id. at 1289-91. The objective component
requires that the plaintiff show that the condition is sufficiently se-
rious to violate the Eighth Amendment, meaning it is extreme and
poses an unreasonable risk of serious damage to his future health
or safety. Id. at 1289. The subjective standard requires the plaintiff
to show a prison official’s deliberate indifference by demonstrating
“that the official possessed knowledge both of the infirm condition
USCA11 Case: 21-12557        Date Filed: 01/25/2022     Page: 5 of 7




21-12557               Opinion of the Court                        5

and of the means to cure that condition, so that a conscious, culpa-
ble refusal to prevent the harm can be inferred from the defend-
ant’s failure to prevent it.” LaMarca v. Turner, 995 F.2d 1526,
1535-36 (11th Cir. 1993) (quotation marks omitted). “Mere
knowledge of a substantial risk of serious harm, however, is insuffi-
cient to show deliberate indifference.” Hale v. Tallapoosa Cnty.,
50 F.3d 1579, 1583 (11th Cir. 1995). Thus, the plaintiff must show
the government official, with knowledge of the substantial risk of
serious harm, knowingly or recklessly “disregarded that risk by fail-
ing to take reasonable measures to abate it.” Id. (quotation marks
and brackets omitted). Finally, the plaintiff must show that the
constitutional violation caused his injuries. Chandler, 379 F.3d at
1290 n.21.
       Under the Eighth Amendment, an inmate is entitled to rea-
sonably adequate food, meaning a well-balanced meal that con-
tains sufficient nutritional value to preserve health. Hamm v. DeK-
alb Cnty., 774 F.2d 1567, 1575 (11th Cir. 1985) (quotation marks
omitted). We look to the severity and duration of the condition to
determine whether it is unconstitutional, noting that “extreme
deprivations are required to make out a conditions-of-confinement
claim.” Chandler, 379 F.3d at 1298 (quotation marks omitted).
       Prison officials also have an Eighth Amendment duty to pro-
tect prisoners from the violence of other prisoners. Bowen v. War-
den Baldwin State Prison, 826 F.3d 1312, 1319-20 (11th Cir. 2016).
These failure-to-protect claims are reviewed under the same stand-
ard as conditions-of-confinement claims. See Mosley v. Zachery,
USCA11 Case: 21-12557         Date Filed: 01/25/2022    Page: 6 of 7




6                      Opinion of the Court                 21-12557

966 F.3d 1265, 1270 (11th Cir. 2020). However, constitutional lia-
bility for prison officials does not arise simply because an injury to
one prisoner occurred at the hands of another. Id. at 1276. And a
plaintiff must present more than “verbal taunts . . . [h]owever dis-
tressing” to allege an Eighth Amendment violation. Edwards v.
Gilbert, 867 F.2d 1271, 1273 n.1 (11th Cir. 1989) (quotation marks
omitted). The Eighth Amendment only requires “reasonable
safety,” and this standard recognizes the “unenviable task of keep-
ing dangerous men in safe custody under humane conditions.”
Farmer, 511 U.S. at 844-45, 114 S. Ct. at 1983 (quotation marks
omitted).
                                 III.
        The record demonstrates that Coleman failed to allege facts
sufficient to support a plausible Eighth Amendment claim against
Officer McGhee for denying him meals on three separate occasions
because he failed to allege that he suffered harm or any other con-
sequences from this alleged deprivation. His allegations thus failed
to support a plausible finding that missing these meals was the type
of extreme deprivation that posed an unreasonable risk of serious
damage to his future health or safety.
       Similarly, the record shows that Coleman failed to allege
facts sufficient to support his failure-to-protect claim regarding the
assault and robbery by four other inmates. Coleman’s allegation
that Officer McGhee orchestrated the assault is implausible and
speculative because he alleged a tenuous link between the four in-
mates who assaulted him and McGhee, he alleged that McGhee
USCA11 Case: 21-12557         Date Filed: 01/25/2022     Page: 7 of 7




21-12557                Opinion of the Court                         7

wanted to harm him somewhere other than where the alleged as-
sault occurred, and he alleged that the inmates had a separate mo-
tive for assaulting and robbing him that did not involve McGhee.
All of this, combined with the almost three-month delay between
McGhee’s alleged threats and the alleged assault and robbery, failed
to raise a right to relief for deliberate indifference above mere spec-
ulation.
        Additionally, Coleman’s arguments on appeal about other
claims do not show that the district court erred by dismissing his
complaint. The record shows that Coleman failed to plead suffi-
ciently a claim regarding his lack of yard time because he did not
connect McGhee to this deprivation in any way. Further, the dis-
trict court did not err by failing to address claims against Warden
Sprayberry because he is not a defendant to this suit. Finally, to the
extent Coleman’s amended complaint raised other claims that the
district court failed to address, Coleman has abandoned them by
failing to identify or brief them on appeal.
       For the aforementioned reasons, we affirm the district
court’s order dismissing Coleman’s 42 U.S.C. § 1983 complaint.
       AFFIRMED.